Case 2:20-cv-08696-JFW-KS Document 25 Filed 12/28/20 Page 1 of 1 Page ID #:112




   1
   2
   3
   4
   5
   6
                                    UNITED STATES DISTRICT COURT
   7                               CENTRAL DISTRICT OF CALIFORNIA
                                         WESTERN DIVISION
   8
       BMW OF NORTH AMERICA, LLC,                     Case No.: 2:20-cv-08696 JFW (KSx)
   9   et al.
                                                       ORDER
  10                 Plaintiffs,                       GRANTING EXTENTION OF TIME FOR
                                                       DEFENDANTS INOVIT INC. AND
  11                v.                                 YINGSHEN (VICTOR) MAO TO
                                                       RESPOND TO INITIAL COMPLAINT
  12   INOVIT INC., et al.,                            BY MORE THAN 30 DAYS
  13
                     Defendants.
  14
  15
  16
              The Court has read and considered the second joint stipulation to extend time for
  17
       Defendants Inovit Inc. and Yingshen (Victor) Mao (“Defendants”) to respond to Plaintiffs BMW
  18
       of North America, LLC, Bayerische Motoren Werke AG initial Complaint by more than 30 days.
  19
              IT IS HEREBY ORDERED, with good cause being shown, that this joint stipulation is
  20
       APPROVED. Defendants’ due date to respond to Plaintiffs’ initial Complaint is hereby extended
  21
       from Monday, December 28, 2020 to Wednesday, January 27, 2021.
  22
  23
              IT IS SO ORDERED.
  24
  25
       Date: December 28, 2020
  26
                                          __________________________________
  27                                      Honorable John F. Walter
                                          United States District Judge
  28

                                                   -1-
                                                 ORDER
